Title: To Thomas Jefferson from Thomas Munroe, 8 January 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Superintendants Office, Washington8th January 1803
          
          I yesterday received the enclosed Letter from the Treasurer of the Western Shore of the State of Maryland together with the Account of a quarters Interest due 1t. Instant to the said State on the Loans of $200,000 in the Treasurers Letter mentioned—
          The funds of the City do not at present enable me to make the payment as required, nor do I beleive a sufficient sum for the purpose could be raised by a sale of the public Lots in the City at prices not unwarrantably low—.
          I am with sentiments of the greatest respect Sir Yr mo Obt. Servt
          
            Thomas Munroe
          
        